DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/11/2021 and 7/18/2022 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-14 and species election in the reply filed on 10/26/2022 is acknowledged.  Claims 6-8, 11-12 and 15 are withdrawn.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) rejected under 35 U.S.C. 102(a)(2) and  as being anticipated by (US 6,242,101 B1) to Schwalm et al.  (hereinafter Schwalm).
Schwalm is directed toward methods for producing coated materials.  Schwalm discloses at (C9,L61) that the coating is on metal, such as steel in automobiles in the Abstract that reads on Applicants species.   Schwalm discloses at (C10, L66) that the curable coatings when applied to a surface has a viscosity below 10 Pas that reads on Applicants range of 1 to 300 Pas and would be expected to be measurable with an electric-field pickup and also at a shear rate of 0.1/s.  Schwalm discloses at (C9, L67) that any solvent present is removed from the coating (aka dried) before cure.  Schwalm discloses at (C2, L33-L39) that the electron beam curable coating contains ethylenically unsaturated groups.   Schwalm discloses at (C10, L13) that the coating is cured by irradiating with a UV beam.  Schwalm discloses at (C9, L5) that the coating can be in the form of an aqueous dispersion.  Schwalm discloses each and every element as arranged in claims 1-5, 9-10 and 13.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-5, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,242,101 B1) to Schwalm et al.  (hereinafter Schwalm).
Schwalm is directed toward methods for producing coated materials.  Schwalm discloses at (C9,L61) that the coating is on metal, such as steel in automobiles in the Abstract that reads on Applicants species.   Schwalm discloses at (C10, L66) that the curable coatings when applied to a surface has a viscosity below 10 Pas that reads on Applicants range of 1 to 300 Pas and would be expected to be measurable with an electric-field pickup and also at a shear rate of 0.1/s.  Schwalm discloses at (C9, L67) that any solvent present is removed from the coating (aka dried) before cure.  Schwalm discloses at (C2, L33-L39) that the electron beam curable coating contains ethylenically unsaturated groups.   Schwalm discloses at (C10, L13) that the coating is cured by irradiating with a UV beam.  Schwalm discloses at (C9, L5) that the coating can be in the form of an aqueous dispersion.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Schwalm to select each and every element as arranged in claims to form a prime facie case of obviousness for claims 1-5, 9-10 and 13.

10.	Claims 1-5, 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,242,101 B1) to Schwalm et al.  (hereinafter Schwalm) in view of the teaching of (US 5,093,223) to Iwasawa et al.  (hereinafter Iwasawa).
Schwalm is directed toward methods for producing coated materials.  Schwalm discloses at (C9,L61) that the coating is on metal, such as steel in automobiles in the Abstract that reads on Applicants species.   Schwalm discloses at (C10, L66) that the curable coatings when applied to a surface has a viscosity below 10 Pas that reads on Applicants range of 1 to 300 Pas and would be expected to be measurable with an electric-field pickup and also at a shear rate of 0.1/s.  Schwalm discloses at (C9, L67) that any solvent present is removed from the coating (aka dried) before cure.  Schwalm discloses at (C2, L33-L39) that the electron beam curable coating contains ethylenically unsaturated groups.   Schwalm discloses at (C10, L13) that the coating is cured by irradiating with a UV beam.  Schwalm discloses at (C9, L5) that the coating can be in the form of an aqueous dispersion.  
Iwasawa is directed toward methods of UV curing coatings.   Schwalm and Iwasawa are both directed toward methods of UV curing coatings and therefore are analogous art.   Iwasawa teaches at (C2, L49) that the films are cross linked with actinic radiation.    Iwasawa teaches at (C2, L59) that the resin contains a polymerizable unsaturated group.  Iwasawa teaches at (C3, L24) that the unsaturated group includes a methacrylic acid.  Iwasawa teaches at (C3, L67) that the reactive polymer may contain an aromatic group.  Iwasawa teaches at (C8, L16) that the coating may be in the form of an aqueous dispersion.  Iwasawa teaches at (C8, L43) that the coating may be cured by irradiation with an electron beam.  Iwasawa teaches at (C3, L16) that the preferred polymerizable groups includes acryloyl groups.  Iwasawa teaches at (C11, L49) that in Example 1 the coating was applied to a steel plate and the solvent was evaporated out by heating before application of electron beam curing.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Schwalm in view of the teachings of Iwasawa to select each and every element as arranged in claims to form a prime facie case of obviousness for claims 1-5, 8-10 and 13-14.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766